DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/22 has been entered.
 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Furukawa et al. (WO 2006/006537, published 1/19/2006; *please note: US 2009/0021178 will be relied upon as an English translation of WO 2006/006537).

	Regarding claim 1, Furukawa discloses an electronic display device comprising: a liquid crystal display (LCD) panel (abstract, figs. 1-2, see ¶ 43-51);
	a backlighting panel comprising solid state lighting devices of differing color (figs. 1-3, backlight 20, see ¶ 47, ¶ 51-59);
	a color management unit configured to generate color management signals for controlling chromaticity and luminance output of the solid state lighting devices and chromaticity output of the backlighting panel to a chromaticity value outside a white point (figs. 1-2, control unit 170 and backlight drive control unit 180, see ¶ 9-13, ¶ 49-50; see also fig. 12, ¶ 70-83, ¶ 96-107; see also figs. 15-16, ¶ 93-111, white chromaticity deviation disclosed, plural white points contemplated; fig. 16B shows chromaticity of white within a certain Δx/Δy different from the larger Δx/Δy shown in fig. 16A, i.e., feedback control of fig. 16B controls chromaticity of backlight outside of white point shown in fig. 16A);
	a microcontroller (figs. 1-2, see also fig. 12, CPU 50, see ¶ 70-83, ¶ 96-107);
	a driver for providing electrical current to the solid state lighting devices (figs. 1-2, backlight drive control unit 180, see ¶ 49-51; see also fig. 12, ¶ 70-83, ¶ 96-107, LED drive circuit 31),


	Regarding claim 2, Furukawa discloses wherein the analysis comprises comparison of a current color management value corresponding to a current color characteristic of the electronic display, and a dynamic input signal value corresponding to altered color characteristic of the electronic display (figs. 1-2, see ¶ 9-13, ¶ 49-50; see also fig. 12, ¶ 70-83, ¶ 96-107, CPU 50 adjusts current flowing to LEDs on the basis of sensors 32/33 to adjust chromaticity and luminance to equal values stored in memory 49).

	Regarding claim 3, Furukawa discloses wherein the comparison comprises a difference between the current color management value and the dynamic input signal value (figs. 1-2, see ¶ 9-13, ¶ 49-50; see also fig. 12, ¶ 70-83, ¶ 96-107, CPU 50 adjusts 

	Regarding claim 4, Furukawa discloses wherein the altered color characteristic of the electronic display comprises chromaticity and luminance of the solid state lighting devices (figs. 1-2, see ¶ 9-13, ¶ 49-50; see also fig. 12, ¶ 70-83, ¶ 96-107, CPU 50 adjusts current flowing to LEDs on the basis of sensors 32/33 to adjust chromaticity and luminance to equal values stored in memory 49).

	Regarding claim 5, Furukawa discloses wherein the control system mode alters the chromaticity and luminance of groups of the solid state lighting devices (figs. 1-2, see ¶ 9-13, ¶ 47-59, groups of LEDs disclosed; see also fig. 12, ¶ 70-83, ¶ 96-107, CPU 50 adjusts current flowing to LEDs on the basis of sensors 32/33 to adjust chromaticity and luminance to equal values stored in memory 49).

	Regarding claim 6, Furukawa discloses wherein the groups of the solid state lighting devices are altered via pulse width modulation (figs. 1-2, see ¶ 9-13, ¶ 47-59, groups of LEDs disclosed; see also fig. 12, ¶ 70-83, ¶ 96-107; see also figs. 17-20).

	Regarding claim 7, Furukawa discloses wherein the microcontroller generates the pulse width modulation responsive to the analysis of the color management signals (figs. 1-2, see ¶ 9-13, ¶ 49-50; see also fig. 12, ¶ 70-83, ¶ 96-107; see also figs. 17-20).



	Regarding claim 9, Furukawa discloses wherein the groups of the solid state lighting devices comprise tiles of the solid state lighting devices (figs. 1-2, see ¶ 9-13, ¶ 47-67, see also figs. 3-11).

	Regarding claim 10, Furukawa discloses wherein the groups of the solid state lighting devices comprise strings of the solid state lighting devices (figs. 1-2, see ¶ 9-13, ¶ 47-67, see also figs. 3-11).

	Regarding claim 11, Furukawa discloses wherein the LCD panel comprises a two-dimensional arrangement of liquid crystal shutters (figs. 1-2, see ¶ 43-51).

	Regarding claim 12, Furukawa discloses wherein an LCD controller controls an output image of the electronic display image by varying states of the LCD shutters corresponding to different pixels of the LCD panel (figs. 1-2, see ¶ 43-51).

	Regarding claim 13, Furukawa discloses wherein the solid state lighting devices are red, blue and green (figs. 1-3, see ¶ 47, ¶ 51-59).

	Regarding claim 14, Furukawa discloses wherein the solid state lighting devices are light emitting diodes (figs. 1-3, see ¶ 47, ¶ 51-59).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, and 15 of copending Application No. 14/464760 (hereinafter referred to as ‘Roberts’) in view of Furukawa.
This is a provisional nonstatutory double patenting rejection.

	Regarding claim 1, Roberts claims an electronic display device comprising: a backlighting panel comprising solid state lighting devices of differing color (claim 11);
	a color management unit configured to generate color management signals for controlling chromaticity output of the solid state lighting devices and chromaticity output of the backlighting panel (claim 11, claim 15);
	a microcontroller (claim 11);

	wherein the color management unit provides the color management signals to the microcontroller, the microcontroller setting a control system mode responsive to analysis of the color management signals, the control system mode varying chromaticity output of the backlighting panel by altering chromaticity output of the solid state lighting devices via the driver and a backlight panel controller (claim 11, claim 15).
	Roberts fails to claim a liquid crystal display (LCD) panel; controlling and altering luminance; and a chromaticity value outside a white point.
	Furukawa teaches a liquid crystal display (LCD) panel (figs. 1-2, see ¶ 43-51);
	controlling and altering luminance (figs. 1-2, see ¶ 9-13, ¶ 49-50; see also fig. 12, ¶ 70-83, ¶ 96-107, CPU 50 adjusts current flowing to LEDs on the basis of sensors 32/33 to adjust chromaticity and luminance to equal values stored in memory 49);
	and a chromaticity value outside a white point (figs. 15-16, ¶ 93-111, white chromaticity deviation disclosed, plural white points contemplated; fig. 16B shows chromaticity of white within a certain Δx/Δy different from the larger Δx/Δy shown in fig. 16A, i.e., feedback control of fig. 16B controls chromaticity of backlight outside of white point shown in fig. 16A).
	Roberts and Furukawa are both directed to control systems for LED backlights.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the claimed device of Roberts with the device of Furukawa since such a modification provides extremely uniform control (Furukawa, ¶ 20).

	Regarding claims 2-14, these claims are rejected in view of Furukawa under the same rationale as cited in the above rejection of the claims.

Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues the “control unit of Furukawa is dedicated to maintaining white light output from the backlighting panel and, therefore, does not vary chromaticity output of the backlighting panel” (Remarks, pp. 4-5).
As previously argued (see Final Rejection mailed 11/24/21), Examiner disagrees.  Though Furukawa does disclose the goal of maintaining white light output from the backlight panel, such maintenance of the white light output is achieved by adjusting the current flowing to LEDs on the basis of sensors 32/33 to adjust chromaticity and luminance of the backlight (see Furukawa, figs. 1-2, ¶ 9-13, ¶ 49-50; also fig. 12, ¶ 70-83, ¶ 96-107).  Furukawa at ¶ 103-107 explicitly discusses that an adjustment control of chromaticity and luminance of the backlight is performed periodically (e.g., every predetermined time period).  Such an adjustment is based on the sensors 32/33 and is necessary because, e.g., temperature characteristics of the LEDs are not uniform (e.g., see Furukawa, ¶ 11-12).  In other words, color tone of the white light emitted in Furukawa is made to be constant because of the periodic adjustments to chromaticity and luminance of the backlight described and cited above.

Applicant’s arguments regarding “a prima facie case of obviousness” (Remarks, p. 5) are not germane, as Examiner has rejected the claims under pre-AIA  35 U.S.C. 102(b).
The rejection of the claims is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Higgins (US 2005/0083352)
Higgins et al. (US 2005/0225561)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626